 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                                  Case No. 2:18-cr-173-LRH-CWH
 9                                                              ORDER APPROVING
                     Plaintiff,                                 STIPULATION TO CONTINUE
10                                                                 SENTENCING HEARING
            vs.                                                          (First Request)
11
     RANDOLPH BURLESON,
12
                      Defendant.
13

14          It is stipulated and agreed to by Federal Public Defender Rene L. Valladares and Assistant

15   Federal Public Defender Sylvia A. Irvin, counsel for Defendant Randolph Burleson, and United
     States Attorney Nicholas A. Trutanich and Assistant United States Attorney Christopher Burton,
16
     counsel for the United States of America, that the Sentencing Hearing currently scheduled on May
17
     15, 2019, at 11:45 a.m., be continued to July 17, 2019, at 9:30 a.m.
18          This Stipulation is entered into for the following reasons:
19          1.      This is a request by counsel for the Defendant Randolph Burleson and Government

20   counsel does not oppose.
            2.      Defense counsel asks the Court for additional time to prepare for sentencing hearing
21
     because she recently took over primary representation of Mr. Burleson’s case.
22
            3.      The additional time requested by this Stipulation is reasonable pursuant to Federal
23   Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause, change any
24   time limits prescribed in this rule.”
 1        4.     The defendant is in custody and agrees to the continuance.

 2        5.     This is the first request for a continuance of the sentencing hearing.
          DATED this 29th day of March, 2019.
 3

 4      RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
        Federal Public Defender                         United States Attorney
 5   By: /s/ Sylvia A. Irvin              .         By: /s/ Christopher Burton           .
         SYLVIA A. IRVIN                                CHRISTOPHER BURTON
 6       Assistant Federal Public Defender              Assistant United States Attorney
         Counsel for Randolph Burleson
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               2
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   UNITED STATES OF AMERICA,                               Case No. 2:18-cr-173-LRH-CWH

 4                  Plaintiff,                                               ORDER

 5          vs.

 6   RANDOLPH BURLESON,

 7                  Defendant.

 8
            Based on the Stipulation of counsel, and good cause appearing,
 9
            IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for May 15,
10
     2019, at 11:45am, be vacated and continued to July 17, 2019, at 9:30 a.m.
11
                         1st day of April, 2019.
            DATED this ______
12

13                                              _________________________________
                                                LARRY R. HICKS
14                                              UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

                                                3
